*342OPINION
By ROSS, J.
In view of the ample proof of delivery in this case, and the terms of the guaranty extending the responsibility of the guarantor to goods “ordered” by Esther Toner, and that such guaranty was written by the guarantor with full power to choose the words of his guaranty, we feel that substantial justice requires that the judgment of the Court of Common Pleas be reversed and that of the Municipal Court affirmed. A reading of the entire record leaves not the slightest doubt that Esther Toner ordered the goods in question — that they were delivered to her — that she did not pay the remaining balance due, that her- brother, the defendant in error-, guaranteed not only that he would pay for goods delivered to her, but goods “ordered” by her.
To reverse the judgment of the Municipal Court under such circumstances is to us only justified by a-most rigid and technical attitude.
The judgment of the Court of Common Pleas is reversed, and that of the Municipal Court' affirmed.
HAMILTON, PJ, and CUSHING, J, concur.